Citation Nr: 1631559	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) burial benefits in excess of $300.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to February 1974.  He died in October 2009, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by a VA Pension Management Center (PMC) in Milwaukee, Wisconsin, which granted nonservice-connected burial benefits in the amount of $300 (for funeral costs only).  The appellant appeals for payment of additional burial benefits.  The claims file was subsequently transferred to the Montgomery, Alabama VA Regional Office (RO), which currently has jurisdiction of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2009 at a private medical facility due to pneumonia due to (or as a consequence of) pancreatic adenocarcinoma with metastases, and he was cremated; his remains were not interred after cremation in a cemetery, although he was eligible to be buried in a national cemetery.

2.  The appellant personally incurred $607.80 in funeral expenses for the Veteran; she did not incur any expenses for a cemetery plot or interment.  

3.  The appellant filed an application for burial benefits in November 2009, which was granted by the Milwaukee PMC in April 2010 in the total amount of $300 for the reimbursement of funeral expenses of a veteran whose death was unrelated to military service (i.e., nonservice-connected burial benefits were awarded); payment of a plot or interment allowance was denied.  

4.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and otitis, and there was no claim pending for additional disability compensation benefits. 


CONCLUSION OF LAW

Payment of VA burial benefits in excess of $300 is not warranted.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2002, 2014); 38 C.F.R. §§ 3.1600-3.1612 (2013); 38 C.F.R. §§ 3.1700-3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Furthermore, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance.  VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  VA will also discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R § 3.159(d).  It is clear that the appellant takes issue with the applicable laws and regulations; however, the Board can ascertain no material dispute as to the underlying facts to be applied under the applicable law and can ascertain no potential avenue of notice or development that would raise a reasonable possibility of substantiating the claim.  

Merits of the Claim

In November 2009, the appellant filed VA Form 21-530, Application for Burial Benefits, indicating that she had paid $817 in burial expenses, including funeral costs but no burial plot/interment expenses, for the Veteran.  She also indicated that the Veteran was cremated but did not specify burial in any cemetery, whether private, national, or any Federally-owned cemetery.  Also of record is a copy of the funeral home's itemized bill for $607.80, a cash receipt showing that the funeral expenses of $607.80 were paid in full, and a facsimile from Gray Brown Service Mortuary that confirmed the appellant had paid for the funeral expenses in full.  

In April 2010, the appellant was granted nonservice-connected burial benefits in the total amount of $300, which was reimbursement for the funeral expenses of the Veteran; no allowance was paid to her for cemetery plot or interment expenses.  The appellant appealed this award, seeking additional payment to reimburse her for the entire expense she incurred for the Veteran's funeral.  She claimed in a May 2010 statement that the payment of $300 did not cover her total expenses, and that the award of $300 was an "insult" for the 25 1/2 years that the Veteran spent serving in the Navy.  She also indicated that the Veteran had decided to be cremated many years before he died and that he did not have a burial plot because his cremains were kept in an urn at her house.  

The Board notes the regulations regarding burial benefits have changed during the period on appeal.  Effective July 7, 2014, the relevant regulations, which were previously found at 38 C.F.R. § 3.1600 through § 3.1612, were removed and replaced with new regulations at 38 C.F.R. § 3.1700 through § 3.1713.  See 79 Fed. Reg. 32,658 (June 6, 2014).  These regulations were rewritten and organized for clarity and ease of use.  As the new regulations are applicable to all claims for burial benefits pending on or after July 7, 2014, such as the instant case, the Board has considered the appellant's appeal under both sets of regulations.  However, as will be discussed, the appeal is denied as a matter of law under both the prior regulations and the amended regulations.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002, 2014); 38 C.F.R. § 3.1600 (2013); 38 C.F.R. §§ 3.1704-3.1706 (2015).  If a veteran's death is not service-connected, a $300.00 payment may be made toward the veteran's funeral and burial expenses, including transportation, subject to certain specified conditions.  38 U.S.C.A. § 2302 (West 2002, 2014); 38 C.F.R. §§ 3.1600(b), (c), 3.1605(a) (2013); 38 C.F.R. §§ 3.1705(a), 3.1706(a)  (2015).  Also, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot or internment allowance.  38 U.S.C.A. § 2303(b) (West 2002, 2014); 38 C.F.R. § 3.1600(f) (2013); 38 C.F.R. § 3.1707 (2015).  A plot or interment allowance requires the deceased Veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery.  See id. 

Additional burial benefits are paid only in the event that a veteran dies as a result of service-connected disability.  38 U.S.C.A. § 2307 (West 2002, 2014); 38 C.F.R. § 38 C.F.R. § 3.1600(a) (2013); 38 C.F.R. § 3.1704 (2015). 

It has been held that "a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1,500 under 38 U.S.C.A. § 2307, unless service connection [for the cause of the veteran's death] is established under a statutory provision other than 38 U.S.C.A. § 1151 [or § 1318]."  Mintz v. Brown, 6 Vet. App. 277 (1994). 

In this case, the PMC in April 2010 found that the appellant was entitled to nonservice-connected burial benefits for funeral expenses but not a cemetery/plot allowance.  As earlier noted, those benefits are limited by statute to $300 for funeral and burial expenses and $300 for plot or interment expenses, of which the former has already been paid to the appellant and the latter expenses were not incurred at all by her so that reimbursement is not warranted.  See 38 U.S.C.A. §§ 2302(a), 2303(b) (West 2002, 2014).  Although the Veteran was entitled to burial in a national cemetery (see 38 U.S.C.A. §§ 101(2), 2402 (West 2014); 38 C.F.R. § 38.620 (2015)), he was cremated, and according to the appellant, his cremains are placed in an urn that is kept at the appellant's house and not buried or interred at such a cemetery.  For the purposes of payment of VA burial benefits, the term "burial" includes all the various recognized methods of disposing of the remains of deceased persons, to include cremation and burial at sea.  VA Adjudication Procedures Manual M21-1.VII.1.A.2.a,b.  A plot is the final disposal site of the remains, such as a columbarium niche containing the cremation urn, but not the urn itself.  M21-1MR VII.1.A.2.f; see also 38 C.F.R. § 1707(d) (2015) (plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum, vault, columbarium niche, or other similar place).  Interment is the act of placing the remains of a deceased person in a final resting place, such as placing the cremated remains of a deceased person into a columbarium niche.  M21-1MR VII.1.A.2.g.  In other words, the record suggests no identifiable grave, mausoleum, vault, columbarium niche, etc., for the Veteran's cremains, and there is no evidence that the appellant purchased a plot or similar final resting place for the Veteran's cremains, which is essential for payment of a plot allowance.  

Consequently, the only avenue through which the appellant may be able to obtain additional (or a higher rate) of burial benefits is to show that the Veteran's death was related to a service-connected disability. 

Under the law, if a veteran dies as a result of a service-connected disability or disabilities, an amount not to exceed the amount specified in 38 U.S.C.A. § 2307 (West 2002, 2014), unless otherwise specified, may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a) (2013); 38 C.F.R. § 3.1704 (2015).

In her November 2009 application, the appellant specifically indicated that she was not claiming that the cause of the Veteran's death was due to service or service-connected disability.  The record shows that the Veteran died at a private medical facility in October 2009, and at the time of his death, his service-connected disabilities consisted of bilateral hearing loss and otitis.  The death certificate lists the cause of death as pneumonia due to (or as a consequence of) pancreatic adenocarcinoma with metastases.  There is no evidence in the record to suggest that the cause of the Veteran's death was due to service, including by the statements of the appellant. 

In view of the foregoing, the Board finds that the appellant is not eligible for additional funeral or burial benefits, including a plot or interment allowance, under 38 U.S.C.A. § 2307.  As noted, she has been paid the amount to which she is entitled under the law.  Accordingly, her appeal for additional burial expenses, which she had incurred must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although the Board is sympathetic to the appellant's claim, the law as previously articulated prohibits payment in excess of $300 for funeral expenses (and $300 for cemetery/plot expenses, which were not incurred in this case), regardless of the duration of time the Veteran spent in military service, unless the Veteran died as a result of service-connected disability, which has neither been claimed nor shown in this case.  The Board appreciates the Veteran's honorable military service and is sympathetic to the appellant's loss.  The Board, however, is bound by the laws and regulations applicable to the benefit sought, and has no authority to grant claims on an equitable basis.  See 38 C.F.R. § 19.5.  Therefore, the Board must deny the appellant's appeal for additional VA burial benefits.   


ORDER

The appeal seeking payment of VA burial benefits in excess of $300 is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


